Title: To James Madison from John Mathieu, 13 February 1804 (Abstract)
From: Mathieu, John
To: Madison, James


13 February 1804, Naples. Wrote on 3 Aug. [not found] via London enclosing an account of American ships arrived at Naples and the information requested in JM’s 9 Apr. 1803 circular. Sends this “by Capt. Josiat. Lovett of the Ship Harriot who is bound to the Port of Beverley as these two month past no occasion offered; for the sending via England, or france large letters is attended with great expences.” “The havok the yellow fever has made in Malaga which is believed to be brought thither by one of our Ships has allarmed the Health Office here to such a pitch that they receive no Ships coming from the Southern States of America as there is no regular Lazzaretto here, those that come from the Northern States must perform a quaranteen of  Days such as come from ports in Europe are used as the Ships of that Country.” Preble has established headquarters at Syracuse, where Mathieu often forwards him dispatches. “I have nothing material to advise you of from here.” Adds in a postscript: “In this very moment I have received advice that Government here has sent orders to Sicily to admit no American Ships whatsoever coming from Philadelphia or other Southern States, because the Masters of Ships Knowing that there the Health Office was more indulgent than here used to touch there before coming to this Port.”
 

   
   RC, two copies (DNA: RG 59, CD, Naples, vol. 1). First RC 2 pp.; marked “Copy.”; docketed by Wagner as received 9 June. Second RC docketed by Wagner as received 16 July.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   Blank left in RC.


